

116 S4801 IS: Fair Access to Financial Services Act of 2020 
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4801IN THE SENATE OF THE UNITED STATESOctober 19, 2020Mr. Brown (for himself, Ms. Smith, Mr. Booker, Mr. Menendez, Ms. Warren, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide that all persons shall be entitled to the full and equal enjoyment of the goods, services, facilities, privileges, and accommodations of financial institutions. 1.Short titleThis Act may be cited as the Fair Access to Financial Services Act of 2020 .2.Financial institutions(a)In generalAll persons shall be entitled to the full and equal enjoyment of the goods, services, facilities, privileges, and accommodations of any financial institution, as defined in section 803 of the Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5462), without discrimination on the ground of race, color, religion, national origin, and sex (including sexual orientation and gender identity).(b)Private right of action(1)In generalWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by subsection (a), a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order, may be instituted by the person aggrieved.(2)CostsIn any action commenced pursuant to this section, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney's fee as part of the costs, and the United States shall be liable for costs the same as a private person.(3)JurisdictionThe district courts of the United States shall have jurisdiction of proceedings instituted pursuant to this section and shall exercise the same without regard to whether the aggrieved party shall have exhausted any administrative or other remedies that may be provided by law.(4)Exclusive meansThe remedies provided in this subsection shall be the exclusive means of enforcing the rights based on this section, but nothing in this section shall preclude any individual or any State or local agency from asserting any right based on any other Federal or State law not inconsistent with this section, including any statute or ordinance requiring nondiscrimination in goods, services, facilities, privileges, and accommodations of any financial institution, or from pursuing any remedy, civil or criminal, which may be available for the vindication or enforcement of such right.